DISMISS and Opinion Filed October 10, 2014




                                        S     In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01104-CV

                           IN THE INTEREST OF A.L.S., A CHILD

                       On Appeal from the 196th Judicial District Court
                                    Hunt County, Texas
                               Trial Court Cause No. 79,649

                              MEMORANDUM OPINION
                 Before Chief Justice Wright and Justices Lang-Miers and Brown
                                Opinion by Chief Justice Wright
       This is an appeal in a parental termination case. Appellant filed an affidavit of indigence
to which two contests were filed. The trial court sustained the contests and, on review, this Court
affirmed the trial court’s order.
        In an order dated September 22, 2014, we ordered the district clerk to file, by October 2,
2014, either the clerk’s record or written verification that appellant had not paid or made
arrangements to pay for the record. We cautioned appellant that if the Court received written
verification of no payment, we may dismiss the appeal for want of prosecution. On October 2,
2014, the Court received written verification from the district clerk that appellant had not paid or
made arrangements to pay for the clerk’s record. Accordingly, we dismiss the appeal for want of
prosecution. See TEX. R. APP. P. 37.3(b) & 42.3(b).




141104F.P05
                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF A.L.S., A CHILD                 On Appeal from the 196th Judicial
                                                   District Court, Hunt County, Texas.
No. 05-14-01104-CV                                 Trial Court Cause No. 79,649.
                                                   Opinion delivered by Chief Justice Wright.
                                                   Justices Lang-Miers and Brown,
                                                   participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellees, Richard Roberts and Ashley Roberts, recover their costs
of this appeal from appellant, Danny Ray Schwartz.


Judgment entered October 10, 2014




                                             –2–